Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered with the RCE of 25 March 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013/203664 A1 (referenced below using its machine translation, “DE ‘664”) in view of U.S. 2014/0084182 A1 (“Kim”).
Considering claim 1, DE ‘664 discloses a substrate 31 for LED lighting, the substrate 31 comprising a ceramic layer 33 and a cermet layer 34, and wherein a cooling element 39 in the form of a heat sink is integrally connected to the substrate 31 (DE ‘664 ¶ 0057-0058 and Fig. 5, reproduced infra).  Specifically, DE ‘664 discloses that the heat sink may be made from copper powder, that the cermet layer 34 may have a gradient in which the portion of the layer more proximal to the heat sink has greater amount of metallic material, while the portion of the layer more proximal to the ceramic layer 33 has greater amount of ceramic material (id. ¶ 0059).  DE ‘664 further discloses that the entirety of the substrate and the integrally attached heat sink may be made be preparing respective green sheets (for each of the ceramic, cermet, and metal layers) and subjecting a stack of the green sheets to sintering to form an integral body (id. ¶ 0019 and 0028).  

    PNG
    media_image1.png
    665
    899
    media_image1.png
    Greyscale

In particular, the hot isostatic press sintering process as outlined in ¶ 0026, 0045 and Fig. 1 (reproduced, infra) of DE ‘664, used to compact and cohesively consolidate the powders used to form the respective layer, closely resembles the process disclosed in the instant application (cf. inst. app. spec. Figs. 2 and 3, the latter reproduced, infra); as such, the powders forming each layer are sintered and joined, and adjacent layers (which are formed from powders) are also joined to one another.  

    PNG
    media_image2.png
    1063
    942
    media_image2.png
    Greyscale

Fig. 1 from DE ‘664

    PNG
    media_image3.png
    1253
    914
    media_image3.png
    Greyscale

Figs. 3A and 3B from the instant application.
Therefore, DE ‘664 is considered to have disclosed the production of an unitary, integrated component having a ceramic portion (mapping onto the claimed second region), a metallic portion made of copper (reading on the claimed first region), and a cermet portion made of copper and ceramic (mapping onto the claimed interface region), wherein the powders forming the cermet portion are themselves fused and sintered to one another and to the ceramic potion, and wherein the ceramic portion is sintered and fused with the metallic region via the cermet portion
However, the usage of silica as ceramic material in the making of wiring boards is known in the art.  Specifically, Kim teaches a LED device packaging having a package body made of plurality of ceramic layers, wherein a heat dissipating layer may be further attached to the ceramic layers (Kim ¶ 0045-0046 and 0063).  Specifically, the ceramic layer may be made of, inter alia, silica and alumina; and the heat dissipating layer may be made of copper or an alloy thereof (id. ¶ 0046 and 0063).  DE ‘664 is analogous, for it is both from the same field of endeavor of the instant application and addresses problem solved by the instant application (usage of a ceramic/metal gradient in wiring boards).  Kim is analogous, for it is from the same field of endeavor of the instant application (ceramic wiring board having metallic heat sinks).  Person having ordinary skill in the art has reasonable expectation of success that teachings from Kim re: choice of ceramic material may be applied to DE ‘664, as the references are both directed to ceramic wiring substrates used for LEDs.  Person having ordinary skill in the art would have been motivated to use silica as the material constituting the ceramic layer 33 and ceramic phase in the cermet layer 34 of DE ‘664, as Kim is considered to have demonstrated that silica is known to be used as ceramic material in the manufacturing of ceramic wiring boards.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  
In the integrally joined, unitary substrate of DE ‘664 and Kim, the precursor of the ceramic layer 33 would include silica powders; the precursor of the cermet layer 34, a graded mixture of silica and copper powders; and the precursor of the metallic heat sink, copper powders.  The various precursor would be formed into respective green layers, 
Considering claims 2 and 3, as fins on any surface of the metal layer 39 would read on limitation of features on a surface, the fins shown on the metal layer (DE ‘664 Fig. 2) would read on the claimed thermal dissipation features.
Considering claims 4 and 5, the claimed properties are inherent of the materials used (specifically, of copper and silica). 
Considering claim 9, as the instant application does not define the term “nanoparticles”, any particle is considered to be nanoparticle, as it can be expressed in terms of nanometers during sintering, the silica in the lower portion of cermet layer 34 would necessarily coat portions of the metal particles, thus resulting in silica-coated copper particles.  Further down cermet layer 34, some of the aforementioned silica-coated nanoparticles (see rejection of claim 7 above) would come into contact with copper nanoparticles without any silica coating.
Considering claim 10, DE ‘664 discloses that the unitary substrate may be used as a wiring board (id. ¶ 0014).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013/203664 A1 (referenced below using its machine translation, “DE ‘664”) and Kim, as applied to claim 1 above, and further in view of U.S. 2017/0306170 A1 (“Leamon”).
Considering claim 8, although DE ‘664 discloses the usage of metallic powders (which is considered to necessarily read on either micron powder or nanoparticles), DE ‘664 does not disclose using both nanoparticles and microparticles.
However, in the art of sintering of metallic powders, it is known to simultaneously use both micron sized powders and nanoparticles in order to adjust for the desired sintering behavior (Leamon ¶ 0075-0076).  Specifically, Leamon teaches that the micropowders have size less than 10 microns (id. ¶ 0066) and that the nanoparticles have size of 3-15 nm (id. ¶ 0014-0019).  Leamon is analogous, as it is directed to the same field of endeavor of the present application (manufacturing of metallic article via sintering).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Leamon may be applied to DE ‘664, as both references are concerned with sintering of metallic particles, including copper particles (id. ¶ 0075-0076).  Given what is known in the art regarding sintering behavior attributable to the selection of copper particle size, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used both nanoparticles and micro powders to form the heat sink 39 and cermet layer 34 in DE ‘664 in order to adjust for the desired sintering.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0133789 A1 (“Martin”).
The phrase “for coupling with an electronic component” as recited in the preambles of claim 6 of the instant application is considered to be a recitation of intended use.  A 
Considering claim 6, Martin discloses a functionally graded metal matrix nanocomposite having a metal matrix phase and a plurality of nanoparticles, wherein the distribution of the nanoparticles within the metal matrix phase follows a concentration gradient, and wherein the functionally graded metal matrix nanocomposite may have a first layer located on one surface thereof containing significant amounts of the nanoparticles and a second layer located on an opposing surface thereof containing significant amounts of the metal matrix phase, wherein the metal matrix phase may be made of copper (Martin ¶ 0148-0154).  The region extending inward from said one surface (and containing significant amounts of the nanoparticles) maps onto the claimed second region of silica, and the region extending inward from said opposing surface (containing significant amounts of the metal matrix phase) maps onto the claimed first region.  As shown in the schematic of various embodiments, the nanoparticles define one of the surfaces, while the metal matrix defines the other surface of the functionally graded metal matrix composite (e.g. id. Figs. 5-10).  Given that there are two layers with respective high concentrations of metal and nanoparticles, given that the overall composite is graded, and given that the various embodiments show regions of lower concentrations of nanoparticles and metal matrix phase, such a region would map onto the claimed interface region
Martin discloses that the nanoparticles have average particle size of 1 – 1000 nm (id. ¶ 0150), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness; In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Furthermore, Martin discloses that the nanoparticles may be ceramics or oxides (Martin ¶ 0149) and expressly lists SiO2 as a suitable ceramic material for the nanoparticles (id. ¶ 0232).  As Martin further discloses that the functionally graded metal matrix nanocomposite is consolidated into its final form via sintering (id. ¶ 0160-0167), the nanoparticles of SiO2 is considered to have been solidified and fused with the copper of the metal matrix phase.  Martin thus renders obvious claim 6.
Considering claim 7, in other embodiments, Martin also discloses usage of metal microparticles coated with nanoparticles (e.g. id. Figs. 1-4).  Given that Martin discloses regions having both significant presence of nanoparticles and the metal matrix phase, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used these types of particles to form portions of the inner parts of the region of the reference mapping onto the claimed second region.

Response to Arguments
In view of the amendments, the previously instated 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn.  
Applicant's arguments with respect to 35 U.S.C. 103 rejection relying upon at least DE’ 664 and Kim (pg. 6 ¶ 2+ of Response dated 1 March 2021, henceforth 

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781